Claims 1-10 are pending and under consideration.

Priority:  This application is a 371 of PCT/US18/50623, filed September 12, 2018, which claims benefit of provisional application 62/557324, filed September 12, 2017.

Claim Objections
Claim 1 is objected to because of the following informalities:  in claim 1, line 3, the term “CPD” should be spelled out in full the first time that it is recited in the claim; in claim 1, line 20, there is a miscellaneous “d” in between the terms “hemoglobin” and “solution.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5, 7, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites “the step of deoxygenating” in claim 1.  However, claim 1 does not specifically recite a “deoxygenating” step.  Further clarification and/or correction is requested.
Claim 5 recites “said chromatography system.”  There appears to be insufficient antecedent basis for this limitation in the claim.
Claims 7 and 9 recite symbols T602, T603, and F601.  However, these symbols do not appear to be abbreviations and it is unclear what these symbols represent or are referring to.  Further correction and/or clarification is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rausch et al. (US 5753616; IDS 02.28.20) in view of Tranum et al. (1972 Transfusion 12(3):  168-174), Nho et al. (US 5234903), and evidenced by Liqui-Cel (Liqui-Cel® Membrane Contactors Operating Procedures 2005:  39 pages) and Rausch II (US 5084558).
  Rausch et al. disclose a method for producing a stable polymerized hemoglobin-blood substitute that is essentially free of endotoxin, i.e. containing less than 0.5 EU/ml or 0.05 EU/ml endotoxin (at least col. 3 lines 45-47, col. 21 line 20).
Rausch et al. disclose collecting bovine blood in a sanitary manner with at least one anticoagulant, where suitable anticoagulants for blood are classically known in the art (at least col. 4 lines 48-65); discharging the blood solution through in-series prefilters to remove debris and washing the red blood cells (RBCs) by diafiltration (at least col. 5 lines 16-32, col. 6 lines 4-22); lysing the RBCs to form a hemoglobin-containing solution (at least col. 7 lines 5-10); filtering the lysed RBCs through multiple filters and further purification by chromatography to obtain a purified hemoglobin (Hb) solution (at least col. 7-9); deoxygenating the purified Hb solution by circulating the Hb through filters and phase transfer membranes to obtain deoxygenated Hb, by gas transfer of an inert gas (for example nitrogen, argon and helium) across a phase membrane (at least col. 10-11); maintaining the Hb in a low oxygen environment by equilibration in a low oxygen storage buffer by diafiltration through an ultrafilter (at least col. 11-12), where acceptable ultrafilters include 30,000 Da ultrafiltration membranes (at least col. 12 lines 64-66); polymerizing the oxidation-stabilized deoxy-Hb by a cross-linking agent selected from glutaraldehyde (at least col. 13-14), adding a reducing agent selected from sodium borohydride to reduce less stable bonds in the poly(Hb) to form more stable bonds including concurrently diafiltering the poly(Hb) solution to produce a polymerized Hb solution (at least 
Tranum et al. disclose CPD is a suitable anticoagulant for red blood cells (at least p. 168).
Nho et al. disclose deoxygenation of Hb may be accomplished through gas-permeable membranes, including propylene membranes, where available membranes include Celgard™ propylene microporous hollow fiber device from Hoechst-Celanese, while supplying with a nitrogen (col. 11 lines 40-65).  Rausch et al. disclose during deoxygenation the Hb solution is recirculated through phase transfer membranes, including propylene hollow fibers, concurrently with a counterflow of an inert gas (e.g. Hoeschst-Celanese) (col. 10 lines 26-46, col. 11 lines 13-21).  It is known that the available gas transfer membranes are Liqui-Cel® membranes containing multiple propylene hollow fibers (Liqui-Cel at least p. 1).
MPEP 2144.04 notes that changing the order and/or selection of any order of performing prior art process steps are obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at the claimed method for manufacturing an endotoxin-free hemoglobin based drug substance comprising the claimed steps of:  collecting bovine blood in a sanitary manner using a suitable collection device, such as a sterile polymeric bag containing a suitable anticoagulant such as CPD; washing the collected bovine blood by diafiltration; lysing the bovine RBCs to produce a hemoglobin (Hb) solution; deoxygenating the Hb solution and filtering the Hb solution to remove large and small cell debris; purifying the deoxygenated Hb solution by chromatography; deoxygenating (or stabilizing) the Hb solution by passing the Hb solution through multiple Liqui-Cel® membranes; 
Regarding instant claim 2, Rausch et al. disclose the stable polymerized Hb is directed through a prefilter and microfilter, prior to storage; a 0.5 μm or less propylene prefilter and a 0.2 μm sterile filter are acceptable as prefilters and microfilters, respectively (at least col. 17 lines 35-39).  MPEP 2144.04 notes that duplication of parts is obvious.  Therefore, it would have been obvious to optimize the purification process by further including an additional 0.2 μm sterile filtration step to increase purity of the stable polymerized Hb product.

Regarding instant claim 4, Rausch et al. disclose further deoxygenation through at least two phase transfer membranes concurrently with a 60 lpm nitrogen gas, to oxygen levels below 2 torr (at least col. 11-12).  As noted above, Nho et al. disclose deoxygenation of Hb may be accomplished through gas-permeable membranes, including propylene membranes, where available membranes include Celgard™ propylene microporous hollow fiber device from Hoechst-Celanese, while supplying with a nitrogen pressure at about 5-20 psi (col. 11 lines 40-65), where it is known available gas transfer membranes are Liqui-Cel® membranes containing multiple propylene hollow fibers (Liqui-Cel at least p. 1).  Therefore, it would have been obvious to arrive at the claimed deoxygenating conditions comprising pumping the Hb solution through two liqui-cel membranes at the claimed flow rate and nitrogen pressure to obtain a dissolved oxygen reading below 0.2 mg/mL, by routine optimization.
Regarding instant claim 7, Rausch et al. disclose the glutaraldehyde (or cross-linking) agent is in an amount of 29.4 g for each kg of Hb and incorporated with heating at 42° C over a 5 hour period by a static mixer (col. 22 lines 19-37), to reduce the potential of pockets of high concentrations of glutaraldehyde forming.  Therefore, it would have been obvious to one of ordinary skill to initially prepare and mix the glutaraldehyde at 42° C in a temperature controlled container (bag) by routine optimization because this would also create a homogenous mixture of glutaraldehyde to be used for cross-linking Hb at 42° C.

Regarding instant claim 9, Rausch et al. disclose the poly(Hb) solution is then concentrated by recirculating the poly(Hb) solution through an ultrafilter to about 85 g/L, where a suitable ultrafilter is a 30,000 Da filter (col. 22 lines 44-48).
Regarding instant claim 10, Rausch et al. disclose addition or incorporation of 0.25 M sodium borohydride solution with the poly(Hb) solution diafiltered in depyrogenated, deoxygenated 12 M sodium borate buffer, having a pH 10.4-10.6, with a 30 kD ultrafilter (at least col. 22 lines 49 to col. 23 lines 3).  It is disclosed that water as used in the method include water-for-injection (WFI) and/or low pyrogen water (LPW) (col. 5 lines 46-53).  It is further disclosed that solutions are filtered prior to addition of the blood solution with suitable buffers including 10,000 Da ultrafiltration membranes or hollow fibers (col. 5 lines 54-59).  Therefore, it would have been obvious to arrive at the claimed sodium borohydride solution comprising sodium borohydride, sodium borate, and sodium hydroxide, filtered through a 10,000 membrane, and at the claimed concentrations by routine optimization.  MPEP 2144.05 notes that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).      

Claims 1, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Rausch et al. (US 5753616; IDS 02.28.20) in view of Tranum et al. (1972 Transfusion 12(3):  168-174), Nho .
Rausch et al. disclose suitable media for chromatography of the Hb solution include anion exchange, where suitable anion exchange mediums include silica, agarose (col. 8 lines 55 to col. 9 lines 23).  
GE Healthcare discloses Q Sepharose high performance chromatography have high recovery and reliability with easy scale-up for purifying biomolecules (p. 1).  The Q Sepharose high performance columns have an advanced design and are constructed from borosilicate glass (p. 2) and packed with Q Sepharose Fast Flow (p. 3).  
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the Q Sepharose high performance chromatography disclosed by GE Healthcare for the anion exchange chromatography of Rausch et al. (instant claim 5).  Regarding the dimensions of the column and height recited in instant claim 5, it would have been obvious to arrive at the claimed dimensions by routine optimization because GE Healthcare discloses Q Sepharose high performance chromatography have high recovery and reliability with easy scale-up.
Regarding instant claim 6, GE Healthcare discloses buffers for ion exchange chromatography include at least Tris buffer and acetic acid (p. 4).  As already noted, Rausch et al. disclose water used in the method include water-for-injection (WFI) and/or low pyrogen water (LPW) (col. 5 lines 46-53).  It is further disclosed that solutions are filtered prior to addition of the blood solution with suitable buffers including 10,000 Da ultrafiltration 

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Patent Examiner, Art Unit 1656